DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 21-24, drawn to apparatus, classified in C23C16/45561.
II. Claims 8-20, drawn to apparatus, classified in C23C16/52.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus is useable for a materially different process such as a surface treatment or etch process.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,

- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Mr. Gavin O’Keefe on October 18, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and 21-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because the drawings indicate “MCF” but should indicate MFC.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (2018/0179628).
Hashimoto teaches a system comprising, see Fig. 5 and related text:
- a mass flow controller coupled to a gas source, see 522 and/or 513, which are each connected to input gas sources, 521 and 502, respectively, 
- a charge chamber, see 520, that is arranged to accommodate the input gas, see wherein both gas sources flow into 550  via input valve 515, and the chambers also includes an outlet valve (any of 505, 507 and 509) that controls release of the input gas, 
- and feeds to the process chamber 201.
Regarding claims 2 and 23, the first valve is any of 505, 507 or 509 and there is a further a second outlet valve connected to a dump line 526.  It is noted, however, that there is no particular requirement for what constitutes a ‘dump line’ per the instant claim, an alternative interpretation is that valve 507, for example, is the second outlet valve and the portion of the line subsequent to that is the dump line (there is nothing inherent about the claim language of dump line that prohibits it from feeding the chamber).
Regarding claim 3, the precursor tank is 521 and is coupled between the MFC 513 and inlet valve 515 or 510.
Regarding claim 21, all elements of the claimed control assembly are met as per above, including the required valves, charge chamber and gas source.
Regarding claim 22, the step of activating valves is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the structure of the valves is present and therefore would be considered to be able to be opened or closed at any time, including the claimed staggered activating durations, therefore the structural limitations of the apparatus claim are met.
Regarding claim 24, the teachings include a pressure transducer, 504, that is coupled to the charge chamber and would monitor a pressure of the charge chamber when the valves are opened (though see again in regard to intended use).

Claims 1, 2, 4 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takebayashi (2014/0213069).
Takebayashi teaches a processing system, see Figs. 1-3, comprising:
- a mass flow controller coupled to a gas source, see 235f, connected to ozone source 220, and 
- a charge chamber, see 603f, that is arranged to accommodate the input gas and coupled to the MFC, and
- includes input and output valves, 233i and 233f,
- and feeds to the process chamber as per related text and figures.
Regarding claim 2 and 23, there is a second valve, 233h, coupled between the charge chamber 603f and a dump line – there are no limitations on the dump line, the valve 233h is between the charge chamber and a gas line – in this case the gas line goes to a different direction and broadly meets the requirements of a dump line.
Regarding claim 4, the ozone is a reactant gas.
Regarding claim 21, all elements of the claimed control assembly are met as per above, including the required valves, charge chamber and gas source.
Regarding claim 22, the step of activating valves is an intended use of the apparatus – similarly as per the rejection above, all claim elements are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Seidel (2003/0109094).
The teachings of Hashimoto are described above, teaching a single process chamber and singular elements of the apparatus and therefore do not teach the second control assembly of claim 5, second chamber further of claim 6, or second MFC of claim 7 (and other duplicated elements).  Seidel, however, teaches a system including multiple chambers, see Figs. 1 and 8 particularly, and that it is operable to supply the gases from different or common sources [0033].   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to duplicate the system of Hashimoto to create additional chambers, including any or all of the control assembly, charge chamber and valves, and MFCs, per Seidel, it would benefit throughput [0054].  
It is further noted that as per MPEP 2144.04 VI. B, the duplication of parts is prima facia obvious without a showing of criticality.  In this case, it would have been obvious to duplicate the claimed parts in order to increase throughput as per Seidel.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Chen (6,220,091).
The teachings of Hashimoto are applied above – it is initially held that Hashimoto teaches the claimed transducer, but, if it were determined that the transducer is not located sufficiently connected to the bubbler, the teachings of Chen are applied.  Chen teaches that it is known to couple a pressure transducer to a bubble, see Fig. 3 and related text (col 4, lines 12-14).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the transducer of Chen in the system of Hashimoto as it would give information about the pressure within the bubbler itself.  Hashimoto already suggests an interest in sensing pressure and therefore controlling the system and the transducer of Chen would further this.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi in view of Seidel (2003/0109094).
The teachings of Takebayashi are described above, teaching a single process chamber and singular elements of the apparatus and therefore do not teach the second elements as claimed – the teachings of Seidel are applied to Takebayashi in the same 
manner as applied above to Hashimoto and will not be repeated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kikuchi (2017/0275757) and Furusawa (2018/0142357) teach systems wherein a reactant gas is supplied through an MFC and a tank.
Nishisawa (5,470,390) teaches a system with multiple MFCs supplying mixing tanks that provide gases to one or more chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715